DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (2009/0014815) in view of Hirler et al. (2008/0179672).Regarding claim 15, Oh teaches in figure 2 and related text a method for manufacturing a high voltage semiconductor device, comprising: 
providing a semiconductor substrate 201A having a first conductivity type P, wherein the semiconductor substrate has an active area; 
forming at least one first isolation structure 205A in the active area of the semiconductor substrate 201A; 

forming at least one first drift region 206 in the active area of the semiconductor substrate, and 
the at least one first drift region 206 having a second conductivity type N different from the first conductivity type, wherein a bottom of the at least one first isolation structure is deeper than a bottom of the at least one first drift region 342, and 
a part of the at least one first isolation structure 205A below the at least one first drift region 206 is in direct physical contact with the semiconductor substrate 341A of the first conductive type P,
and forming at least one first doped region 211 in the at least one first drift region, wherein the at least one first doped region 211 has the second conductivity type N, the at least one first isolation structure 205A is disposed between the gate structure 208 and the at least one first doped region 211 in the top view, the gate structure, the at least one first isolation structure and the at least one first doped region sequentially arranged along a direction in the top view, and 
a width of the at least one first isolation structure 205A in another direction perpendicular to the direction is greater than or equal to a width of the at least one first doped region 211 in the another direction,
wherein the at least one first drift region 206 and the at least one first isolation structure 205A are disposed at a same side of the gate structure in the top view, and 

Oh does not explicitly state that the at least one first drift region is disposed at at least three sides of the at least one first isolation structure in the top view.
Hirler et al. teach in figures 19A-19B and related text that the at least one first drift region 40 is disposed at at least three sides of the at least one first isolation structure 71 in the top view.
Hirler et al. and Oh are analogous art because they are directed to semiconductor devices comprising drift regions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oh because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the at least one first drift region at at least three sides of the at least one first isolation structure in the top view, as taught by Hirler et al., in Oh’s device in order to have better control over the current flow in the device.

Regarding claim 17, Oh teaches in figure 2 and related text that a doping concentration of the at least one first drift region 206 is less than a doping concentration of the at least one first doped region 211.



Regarding claim 19, Oh teaches in figure 2 and related text the at least one first isolation structure 205A is spaced apart from the second isolation structure.
Regarding claim 20, Oh teaches in figure 2 and related text that forming the at least one first doped region comprises forming at least one second doped region  in the active area of the semiconductor substrate at another side of the gate structure in the top view, and the at least one second doped region has the second conductivity type.
Regarding claim 21, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one first drift region comprises forming at least one second drift region in the semiconductor substrate, the at least 20one second drift region has the second conductivity type, the at least one second doped region is disposed in the at least one second drift region, and a doping concentration of the at least one second drift region is less than a doping concentration of the at least one second doped region, in prior art’s device in order to provide enhanced functional device which comprises plurality of gates and drift regions.

Regarding claim 22, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one first 

Regarding claim 23, Oh teaches in figure 2 and related text that the gate structure 209 is separated from the at least one first isolation structure 205A in the top view.
Regarding claim 24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the at least one first drift region after forming the gate structure, in prior art’s device in order to simplify the processing steps of making the device.


Response to Arguments
1.	Applicants argue that Oh does not mention or show the top view layout of the isolation layer 205A and the source/drain region 211, so that Oh shall fail to disclose the limitation of "a width of the at least one first isolation structure in another direction perpendicular to the direction is greater than or equal to a width of the at least one first doped region in the another direction" required by the amended claim 15”. 

perpendicular to the direction”, (emphasis added), and since the term “width” is defined as “the measurement or extent of something from side to side”, then Oh teaches that a width of the at least one first isolation structure in another direction (the direction from top to bottom) perpendicular to the direction is greater than or equal to a width of the at least one first doped region in the another direction, as required by the amended claim 15.

2.	Applicants argue that Oh fails to disclose the limitation of "the at least one first drift region is disposed at at least three sides of the at least one first isolation structure in the top view" of the amended claim 15. 

2.	The rejection acknowledges that Oh does not teach that the at least one first drift region is disposed at at least three sides of the at least one first isolation structure in the top view.


3.	Applicants argue that “according to paragraph [0020] of Oh, the isolation layer 205A formed over the substrate 200 is to isolate neighboring drift regions 206 that are disposed at the same side of the gate electrode 209 in the top view as shown in the following annotated Fig. 2 of Oh”. Thus, if “Hirler is applied to the neighboring drift regions 206 of Oh, the neighboring drift regions 206 would not be isolated from each other, which conflicts to the teaching of Oh”. 

3.	The isolation layer 205A of Oh is formed deeper that the drift region 206.  Therefore, if the if the drift region 206 is disposed at three sides of the isolation layer 205A, the neighboring drift regions 206 would still be isolated from each other. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
8/7/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800